            Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
MARIA NAVARRO CARRILO and JOSE
GARZON, as Parents and Natural Guardians of
M.G., and MARIA NAVARRO CARRILO and
JOSE GARZON, Individually,
                                                                            CASE NO.: 19-CV-
                                   Plaintiffs,

                                                                            COMPLAINT
                 -against-

RICHARD CARRANZA, in his official capacity as
Chancellor of the New York City Department of
Education, NEW YORK CITY DEPARTMENT
OF EDUCATION, and NEW YORK STATE
EDUCATION DEPARTMENT,

                                    Defendants.
------------------------------------------------------------------------x

        Plaintiffs MARIA NAVARRO CARRILO and JOSE GARZON (“Parents”), the parents

and natural guardians of M.G., in the above-captioned case, as and for their Complaint, allege as

follows:

                                     JURISDICTION AND VENUE

1.      The instant case arises under a federal statute, the Individuals with Disabilities Education

        Act (“IDEA”) (20 U.S.C. §1400, et seq.) and the regulations of the United States

        Department of Education, which were promulgated pursuant to authority granted by the

        statute (34 C.F.R. Part 300).

2.      This Court has subject matter jurisdiction of this matter under 28 U.S.C. §1331, in that

        claims arise under federal law (IDEA), 28 U.S.C. §1343(a), in that the claims herein arise

        under laws providing for the protection of civil rights, and under 20 U.S.C §1415(j).
        Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 2 of 8



3.    To the extent, if any, that this case involves questions of special education rights under

      New York State law, this Court has supplemental jurisdiction pursuant to 28 U.S.C.

      §1367.

4.    Pursuant to 28 U.S.C. §1391(b), venue is properly placed within the Southern District of

      New York in that defendants RICHARD CARRANZA, Chancellor of the New York

      City Department of Education, the NEW YORK CITY DEPARTMENT OF

      EDUCATION (“DOE”) and the NEW YORK STATE EDUCATION DEPARTMENT

      (“SED”), maintain business offices in New York County.

5.    Plaintiffs are entitled to costs and attorneys’ fees under 42 U.S.C. §1988(b) and 20 U.S.C.

      §1415(i), if determined to be a prevailing party.

                                FACTUAL ALLEGATIONS

6.     Plaintiffs MARIA NAVARRO CARRILO and JOSE GARZON (“Parents”) are M.G.’s

       parents.

7.     M.G. is classified as a student with a disability. As such, DOE is obligated to provide

       her with a Free Appropriate Public Education (“FAPE”) pursuant to IDEA. Accordingly,

       the DOE must provide M.G. with an appropriate educational placement, set forth in an

       Individualized Education Program (“IEP”), for every school year.

8.     M.G. is an 11-year-old girl who suffers from a brain injury caused by a history of

       seizures. As a result of her brain injury, she has global developmental impairments. These

       impairments adversely affect her educational abilities and performance. M.G. is non-

       verbal and non-ambulatory, has highly intensive management needs, and requires a high

       degree of individualized attention, instruction, and intervention.

 9.   M.G. was a student at the International Academy of Hope (“iHOPE”) during the 2017-

      2018 school year. During that school year, M.G. received all of her academic and related
       Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 3 of 8



      services at iHOPE. She had an extended school day and was part of a twelve (12)-month

      academic program. M.G. attended a 6:1:1 class and also had the services of a 1:1

      paraprofessional during the school day. She received special education related services

      (Physical Therapy, Occupational Therapy, Vision Education, Speech & Language

      Therapy, and Assistive Technology Services), as well as assistive technology devices

      and special transportation services that consisted of a 1:1 transportation paraprofessional,

      a wheel chair accessible vehicle with air conditioning, porter services, and limited travel

      time of no more than 90 minutes

10.   During the 2017-2018 school year, Parents asserted that DOE had not offered M.G. a

      FAPE and commenced a due process proceeding by filing an administrative due process

      complaint against the DOE.

11.   By decision dated April 27, 2018 (IHO Case No. 170968), Impartial Hearing Officer

      Suzanne M. Carter (“IHO Carter”), who was appointed by the DOE pursuant to the

      Defendant SED’s rules and procedures, issued a Findings of Fact and Decision

      (“FOFD”). This FOFD found that M.G’s educational program and placement at iHOPE

      was appropriate and ordered the DOE to fund M.G.’s educational program at iHOPE for

      the 2017-2018 school year.

12.   On June 21, 2018, Parents advised DOE, through a statutory “ten-day notice,” of their

      intent to enroll M.G. in the International Institute for the Brain (“iBRAIN”) for the 2018-

      2019 school year and to seek public funding for M.G.’s education at iBRAIN.

13.   By letter dated July 9, 2018, Parents brought a due process complaint a gai ns t t h e

      DOE alleging, among other things, that the DOE did not provide M.G. with a FAPE for

      the 2018-2019 school year and requesting as relief, among other things, a “stay-put” or

      Order on Pendency (“OP”). Such relief would require the DOE to fund M.G.’s placement
        Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 4 of 8



       at iBRAIN during the pendency of the due process proceeding, as required by 20 U.S.C.

       § 1415(j).

14.   On July 9, 2018, M.G. started attending iBRAIN. She received all of her academic and

      related services at iBRAIN. She had an extended school day and was part of a twelve

      (12)-month academic program. M.G. attended a 6:1:1 class and also had the services of

      a 1:1 paraprofessional during the school day. She received special education related

      services (Physical Therapy, Occupational Therapy, Vision Education, Speech &

      Language Therapy, and Assistive Technology Services), as well as assistive technology

      devices and special transportation services that consisted of a 1:1 transportation

      paraprofessional, a wheel chair accessible vehicle with air conditioning, and limited

      travel time of no more than 90 minutes.

15.    The Parents’ 2018-2019 DPC in IHO Case No. 175159, proceeded to a hearing on

       pendency before IHO Carter. The purpose of the hearing was to determine, identify, and

       maintain M.G.’s pendency placement until such time that the Parents’ complaint was

       fully resolved.

16.   By decision dated March 5, 2019, IHO Carter, who was appointed by the DOE pursuant

      to the Defendant SED’s rules and procedures, issued an Interim Order of Pendency

      (“IOP”). In the IOP, IHO Carter denied Parent’s request for pendency at iBRAIN. The

      IHO erred in finding that the educational program M.G. received at iBRAIN for the 2018-

      2019 school year was not substantially similar to the educational program M.G. received

      at iHOPE for the 2017-2018 school year. The IHO also erred, as matter of law, in failing

      to grant M.G. pendency at iBRAIN based on an alternative theory of operative placement

      in recognition of M.G.’s entitlement to pendency.
        Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 5 of 8



17.   The above administrative case is the subject of a civil action, concerning pendency for the

      2018-2019 school year only, in federal court in the Southern District of New York under

      Case No. 19-cv-2944 (CM) (S.D.N.Y., April 2, 2019).

18.   On June 13, 2019, Chief Judge Colleen McMahon issued an Opinion and Order reversing

      IHO Carter’s March 5, 2019 order and granting M.G. pendency at iBRAIN for the 2018-

      2019 school year. (19-cv-2944, S.D.N.Y. Dkt. #19) (“June 13th Order”).

19.   The DOE subsequently appealed the June 13th Order to the Second Circuit Court of

      Appeals. (2d Cir. Case No. 19-1813).

20.   Following the appeal of the June 13th Order, Chief Judge McMahon stayed the pendency

      order pending the outcome of the Second Circuit appeal. (19-cv-2944, S.D.N.Y. Dkt.

      #23).

21.   Plaintiffs have appealed from this Stay Order to the Second Circuit Court of Appeals. (2d.

      Cir. Case No. 19-2426).

22.   To date, there has been no final determination in IHO Case No. 175159. The evidentiary

      phase of the case has concluded, but Parents await the IHO’s decision on the merits. The

      primary issue is whether the DOE offered a FAPE to M.G. for the 2018-2019 school year,

      and, if not, whether the Parents’ placement of M.G. in iBRAIN was appropriate.

23.   By letter dated June 21, 2019, Parents advised DOE, through a statutory “ten-day notice,”

      of their intent to re-enroll M.G. in iBRAIN for the 2019-2020 school year and to seek

      public funding for M.G.’s education at iBRAIN.

24.   M.G. is continuing her education at iBRAIN for the 2019-2020 school year. For the 2019-

      2020 school year, she receives all of her academic and related services at iBRAIN. She

      has an extended school day and is part of a twelve (12)-month academic program. M.G.

      attends a 6:1:1 class and also has the services of a 1:1 paraprofessional during the school
        Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 6 of 8



      day. She receives special education related services (Physical Therapy, Occupational

      Therapy, Vision Education, Speech & Language Therapy, and Assistive Technology

      Services), as well as assistive technology devices and special transportation services that

      consisted of a 1:1 transportation paraprofessional, a wheel chair accessible vehicle with

      air conditioning, porter services, and limited travel time of no more than 90 minutes.

25.   By letter dated July 8, 2019, Parents brought a due process complaint against DOE

      alleging, among other things, that the DOE did not provide M.G. with a FAPE for the

      2019-2020 school year, and requesting as relief, among other things, a “stay-put” or

      pendency order. Such relief would require the DOE to fund M.G.’s placement at iBRAIN

      during the pendency of the due process proceeding, as required by 20 U.S.C. § 1415(j).

      The IDEA’s stay-put provision, 20 U.S.C. § 1415(j), provides, among other things, that

      “during the pendency of any proceedings conducted pursuant to this section, unless the

      State or local educational agency and the Parents otherwise agree, the child shall remain

      in the then-current educational placement of such child.” See 20 U.S.C. § 1415(j); 34

      C.F.R. 300.518(a); N.Y. Educ. L. § 4404(a).

26.   The 2019-2020 matter was assigned to IHO Carter. IHO Carter is also the assigned IHO

      on the 2018-2019 case.

27.   As of August 28, 2019, there has been no additional action taken on the 2019-2020 case.

28.   At no material time herein did DOE offer or provide M.G. with any alternative pendency

      program or services.

29.   Accordingly, absent judicial intervention herein, M.G. will be without a pendency

      placement in violation of the IDEA’s “stay put” provision. See 20 U.S.C. § 1415(j).

30.   Because pendency already has the effect of an automatic injunction, Parents need not meet

      the traditional requirements for injunctive relief, such as likelihood of success on the
           Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 7 of 8



        merits, irreparable harm, or a balancing of the hardships. However, in the event that the

        Court finds that Parents are required to meet such traditional requirements, Plaintiffs do,

        in fact, meet such requirements.

 31.    The purpose of pendency is to provide stability and consistency in the education of a

        student with a disability, and to strip schools of the unilateral authority they had

        traditionally employed to exclude disabled students from school.

                                     CAUSES OF ACTION

 32.    The DOE’s failure to provide M.G. a pendency placement for the 2019-2020 school year

        has deprived M.G. of her right to pendency under the “stay put” provision (20 U.S.C.

        §1415(j)) of the IDEA, and the regulations promulgated thereunder, and thus deprives

        M.G. of herrights secured by federal law in violation of 42 U.S.C. § 1983.

33.     The DOE has violated M.G.’s rights under New York Education Law §§ 4404 and 4410,

        and 20 U.S.C. § 1415(j), as they relate to pendency.

                                              RELIEF

 WHEREFORE, Plaintiffs respectfully request that this Court:

 a.     Issue a Preliminary Injunction:

        i. Ordering equitable relief and damages as a result of the failure and/or delay by DOE in

 providing M.G. with a pendency placement for the 2019-2020 school year as alleged herein; and

 b.     Enter a judgment:

        i. Ordering equitable relief and damages as a result of the failure and/or delay in providing

  M.G. with a pendency placement for the 2019-2020 school year, as alleged herein; and

        ii. Declaring that the DOE violated M.G.’s rights as set forth herein; and

 c.    Award to Plaintiffs their costs and attorneys’ fees; and

 d.    Grant such other and further relief as this Court deems just and proper.
         Case 1:19-cv-08077-UA Document 1 Filed 08/28/19 Page 8 of 8



Dated: August 28, 2019

                                                Respectfully submitted,

                                                /s/ Allison L. Corley
                                                Allison L. Corley, Esq.
                                                Brain Injury Rights Group
                                                Attorneys for Plaintiffs
                                                300 East 95th Street, Suite 130
                                                New York, NY 10128
